886 A.2d 423 (2005)
276 Conn. 910
Dyvon SMALL
v.
GOING FORWARD, INC.
Supreme Court of Connecticut.
Decided October 17, 2005.
Daniel S. Blinn, Rocky Hill and Matthew T. Theriault, in support of the petition.
John B. Farley, William J. McGrath, Jr., and Kevin J. Greene, Hartford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 91 Conn.App. 39, 879 A.2d 911 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly answer the reserved question in the negative?"
The Supreme Court docket number is SC 17522.